Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  160193                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  JOAN HIGGINS and RICHARD HIGGINS,                                                                          Brian K. Zahra
            Plaintiffs-Appellees,                                                                      Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 160193                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 343664
  LARISA TRAILL, M.D., EMERGENCY                                    Macomb CC: 2016-001382-NH
  MEDICAL SPECIALISTS, PC, and ST. JOHN
  PROVIDENCE HEALTH SYSTEM,
            Defendants,
  and
  DAVID FRY, M.D., DIAGNOSTIC
  RADIOLOGY CONSULTANTS, PC, and
  ST. JOHN MACOMB-OAKLAND HOSPITAL,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 30, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, there being no
  majority in favor of granting leave to appeal or taking other action.

         MARKMAN, ZAHRA, and BERNSTEIN, JJ., would direct oral argument on the
  application.

         VIVIANO, J., did not participate due to a familial relationship with a circuit court
  judge involved in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2020
           a0428
                                                                               Clerk